DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ arguments/remarks filed 7/28/2022 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.     No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10 and 12-20  are  rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al.  (US 2017/0189320), Kasai et al. (US Patent 10,258,547) de Laforcade et al. (US 20020027146A1), De LaForcade et al. (US Patent 6,464,111), Sakuma et al. (US 2018/0369081), Tamarkin et al. (US Patent 9,884,017), Del Rey Castriotto et al. (US 20140220090) and Foley et al. (US 2012/0225832). 
	Chiou et al. (US 2017/0189320) (hereinafter Chiou et al.) disclose cosmetic compositions for the skin that contain at least one film former (abstract). The compositions may be applied as a base coat (e.g., primer) and a long-wear cosmetic composition is consequently applied on top (paras 0090-0091,  0139-1041). The compositions may be in the form of a foam or mousse (para 0085). The product is in a suitable container (para 0132). The composition contains about 20-80 % water (para 0086). The compositions do not require surfactants as they are optionally included and the Table 12 does not contain surfactants. Table 12 does not contain  wax. Water soluble  polymers are disclosed (see whole reference and for example Table 12 with Peg-10 dimethicone at 2 %). Chiou et al. disclose  at least some embodiments, the cosmetic compositions are free or substantially free of non-volatile solvent (para 0031). The skin tightening composition is applied to the skin foolowed by application of a cosmetic composition. The skin composition doesn’t contain oil (claim 15). 
	Chiou et al. disclose mousse or foam compositions but does not disclose inclusion of a propellant. 
	Kasai et al. (US Patent 10,258,547) (hereinafter Kasai et al.) disclose compositions for making up keratinous substances that may be a foundation base (col. 1 lines 1-18). Kasai et al. disclose it has already been proposed to introduce a gas, generally air, into cosmetic compositions to give them a light texture and the appearance of a foam. This is known as overrunning. The emulsions in the foam form thus obtained are appreciated for their lightness on application. Cosmetic compositions of this type are generally in the form of temporary foam produced just before. These can be aerosol products distributed from a pressurized container with the aid of propellant (col. 1, lines 21-30). 
It would have been prima facie obvious to one of ordinary skill in the art to have the mousse/foam of Chiou et al. contain a propellant. One would have been motivated to do so to give a light texture. 
Chiou et al. does not specifically disclose, wax free, less than 2% of fatty substances and less than 2 % oil. The surfactants can be optional and Table 12 is surfactant-free.
Tamarkin et al. (US Patent 9,884,017) (hereinafter Tamarkin et al.) disclose foamable cosmetic composition and disclose that surfactants can be irritating and should be used in low concentrations (col. 10, lines 25-35). The compositions are preferably surfactant-free (col. 40, lines 59-65). Tamarkin et al. disclose that to ensure patient compliance, the skin feeling after application should be pleasant, and greasy or waxy residues should be minimalized (col. 10, lines 25-27). Tamarkin et al. disclose suitable compositions that are relatively free from film formers that are neither water soluble or water dispersible and disclose no oils or waxes (table at the bottom of col. 49 and the table in col. 47 specifically D42 and 43).  These compositions contain propellant (AP-70). With regards to less than 2 % oil, one of ordinary skill in the art would recognize that lack of oils does not make the skin oily thus suitable for use with oily skin types (as stated in paragraph 0030 of Del Rey Castriotto et al. US 20140220090).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the first formulation of Chiou be a  mousse that is surfactant-free, wax free and less than 2 % oil and less than 2 % fatty substances as disclosed in Tamarkin. One would have been motivated to do so to ensure patient compliance with pleasant feel by minimizing waxy residues, does not make the skin oilier and  to avoid surfactants because they are known to be irritating. 
The modified Chiou does not disclose “actuating a packaged makeup priming product that includes a mousse-forming composition”  however, de Laforcade et al. (US 20020027146A1) disclose a dispenser for dispensing cosmetic composition (abstract). The product can be a mousse (claim 37). By actuating a push button 114, the product is expelled (para 0121). 
	De LaForcade et al. (US Patent 6,464,111) (hereinafter de Laforcade ‘111) also disclose methods for dispensing a product comprising providing the dispenser of claim 1, moving the valving member to the open position to dispense product from dispenser and directing the dispensed product toward a portion of an individual (claims 1 and 94) and the product includes a cosmetic (claim 96). Claim 75 discloses actuating movement of the actuator actuates the valving member to the open position (claims 75, 83, 90 and 106). Thus, it would have been prima facie obvious to package the mousse primer in the devices of De LaForcade ‘111 where the user actuates the cosmetic (i.e.,  primer foam) prior to applying to the desired surface (e.g., skin). Actuating a packaged makeup priming product is a step of application as the makeup priming composition is applied to a keratinous substrate and the compositions as taught in the combination of Brown, Tamarkin and Chiou are to be applied to keratinous skin. 
	The modified Chiou et al.  does not disclose the composition has a surface tension value of less than about 63 mN/m. 
	Sakuma et al. (US 2018/0369081) (hereinafter Sakuma et al.) disclose surface tensions from 25-60 mN/m have well spreading in applying. Feathering and unevenness are prevented from being produced by controlling surface tension and for purposes of applying the cosmetic smoothly (para 0068). Sakuma et al. does not disclose wherein the surface tension value is determined using a tensiometer standardized such that DI water has a surface tension value of 70-72 mN/m however, Foley et al. (US 2012/0225832) (hereinafter Foley et al.) disclose surface tension measurements conducted at room temperature using DI water calibrated to 72.7 plus or minus 0.2 mN/m. This calibration is a standard way of measuring the surface tension and Sakuma et al. provides motivation to formulate compositions such that the surface tension is 25-60 mN/m in order to prevent unevenness and feathering which is applicable to any method in which the surface tension would be measured. 
	It would have been prima facie obvious to one of ordinary skill in the art to have the modified Chiou et al. composition contain surface area less than 63 mN/m. One would have been motivated to do so for the stated benefit of well spreading in application, prevention of unevenness and smooth application.

5.	Claims are 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al.  (US 2017/0189320), Kasai et al. (US Patent 10,258,547) de Laforcade et al. (US 20020027146A1), De LaForcade et al. (US Patent 6,464,111), Sakuma et al. (US 2018/0369081), Tamarkin et al. (US Patent 9,884,017), Del Rey Castriotto et al. (US 20140220090) and Foley et al. (US 2012/0225832)  as applied to claims 1, 4-10 and 12-20  above, and further in view of Yelin et al. (US 20140234227).
The modified Chiou et al. has been discussed supra and does not explicitly teach foam collapse rate of less than about 0.7 ml/s.
Yelin et al. (US 20140234227) (hereinafter Yelin et al.) disclose foam compositions that contain gas propellants used to generate and administer the foamable composition as a foam (para 0096) and that examples include butane, propane and fluorocarbon gasses (para 0096). The amount of compressed propellant or liquefied gas is adapted to provide foam collapse within about 30 minutes  to about 3 hours after administration of the foam (para 0096 . Since Yelin et al. recognizes a relationship between propellant and foam collapse rate and  the same propellants are disclosed in the combined teachings of Chiou et al., Brown and Tamarkin as well as in overlapping amounts  it would be reasonable to conclude that the foam collapse rates would necessarily be met.  

6.	Claims 1 and 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al.  (US 2017/0189320), Kasai et al. (US Patent 10,258,547) de Laforcade et al. (US 20020027146A1), De LaForcade et al. (US Patent 6,464,111), Sakuma et al. (US 2018/0369081), Tamarkin et al. (US Patent 9,884,017), Del Rey Castriotto et al. (US 20140220090) and Foley et al. (US 2012/0225832) as applied to claims 1, 4-10 and 12-20  above, and further in view of Hayashi (US Patent 5,155,199) and Girier Dufournier et al. (US 2005/0031658).
	The modified Chiou et al. has been discussed supra and does not disclose shearing or manually applying the product as recited by claims 2-3.
Hayashi (US Patent 5,155,199) (hereinafter Hayashi) disclose applying makeup material thinly to facial skin with large shearing force. The makeup product covers small wrinkles and unevenness of the facial skin with the action of strong shearing force (col. 2, lines 48-55). 
	Girier Dufournier et al. (US 2005/0031658) (hereinafter Girier Dufournier et al.) disclose one makeup method by application of any conventional methods, for instance, manually using an applicator such as a brush or sponge or by spraying a colored base cosmetic composition (para 0015). Thus, the manually application of cosmetic is a conventional way of applying and spreading the cosmetic.  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to apply the makeup product by shearing or manual application. One would have been motivated to do so because shearing accomplishes thin and covers unevenness of the facial skin. Manually application of a cosmetic is a conventional way of applying and spreading the cosmetic. 

DOUBLE PATENTING
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16944928. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to applying makeup compositions (primer vs. setting)  to substrate (skin) which comprise a gas and a water soluble or water-dispersible film former. Both claims recite mousse and the dependent claims of the ‘928 recite overlapping surface tension values. The differences being the composition is applied as a primer (first) or a setting composition (last) , however selection of any order of process steps is prima facie obvious in the absence of new or unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Furthermore, it would have been obvious to have the primer composition applied as a base coat as discussed supra by the modified Choi et al. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
RESPONSE TO ARGUMENTS
8.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants argue that the ‘928 reference is directed to methods relating to setting compositions and not priming. In response, the setting vs. priming is the order of method steps. The differences being the composition is applied as a primer (first) or a setting composition (last) , however selection of any order of process steps is prima facie obvious in the absence of new or unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Furthermore, it would have been obvious to have the primer composition applied as a base coat as discussed supra by the modified Choi et al. No terminal disclaimer has been filed thus the double patenting rejection has been maintained. 



CORRESPONDENCE
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615